MAUCK, J.
In a statutory trial of the right'of personal property levied upon to satisfy a judgment against Joseph I. Grodin, his wife, Rose Grodin asserted ownership of the property and the judgment of the Justice of the Peace sustained her claim.
The finding and judgment of the Justice were affirmed- by the Common Pleas. It is now sought in this court to reverse both of these judgments. The only claim urged by the plaintiff in error is that the judgment complained of rests on the uncorroborated testimony of the wife to the effect that the property consisting of household goods was given her by her husband when the home was purchased many years ago, and that the testimony of the wife alone is incompetent in law to establish the gift so claimed to have been made to her. There is no rule of law requiring any particular number of witnesses in such' cases. The trial jury had a right to believe Mrs. Grodin and we can see nothing wrong in their believing her. The record is free frQm error.
The judgment is affirmed.
Justice and Hughes, JJ, concur.